Petition for Writ of Mandamus
Denied and Memorandum Opinion filed October 22, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00776-CV
____________
 
IN RE KATHLEEN PENROD, Relator
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 10, 2009, relator, Kathleen Penrod, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann. §
22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Tony Lindsay, presiding judge
of the 280th District Court of Harris County, to vacate her September 2, 2009
orders striking Shelly Penrod’s petition in intervention, and excluding the
testimony of relator’s expert witnesses, David S. Komm, Richard N. Hinrichs,
and Richard C. Vanglish.
            Relator has not established her entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  We further lift the stay issued on September
11, 2009.
 
                                                                        PER
CURIAM
 
 
Panel
consists of Chief Justice Hedges and Justices Anderson and Brown.